Opinion by
Johnson, J.
It appeared from the record that the discharging inspector reported 11 cases of cognac short-landed; that the affidavit of short shipment filed by the importer covered only 6 of the cases; and that the collector granted an allowance in duties and internal revenue taxes as to said 6 cases but refused to make an allowance upon the remainder of the eases reported. The testimony fully established that the 5 cases not covered by the importer’s affidavit were not received as a part of the shipment in question which was entered under entry 2155 but were imported at a later date under entry 5248, upon which duty and internal revenue taxes again were paid. In view of the evidence presented, it was held that duty and internal revenue tax are not assessable upon said 5 cases of cognac, not landed. The protest was sustained to this extent.